

Exhibit 10.34
 
AGREEMENT AND RELEASE


THIS AGREEMENT is made on the 31st day of January, 2007, by and among Richard
DeCoux (hereinafter called “Employee”) and PMA Capital Insurance Company and PMA
Re Management Company all former and present parents, direct and indirect
subsidiaries and affiliates of PMA Capital Insurance Company and PMA Re
Management Company and its former and present employees, officers, directors,
shareholders, agents, successors and assigns (hereinafter called “Employer”).



RECITAL


WHEREAS, Employer has determined to eliminate Employee’s position; and


WHEREAS, Employee and Employer have agreed to enter into this Agreement and
Release (“Agreement”) to resolve any and all issues that may exist between them
concerning Employee’s employment and separation from employment.


NOW THEREFORE, Employer and Employee, for good and valuable consideration, and
intending to be legally bound, agree as follows:


1.  Termination Date. Employee’s employment with Employer and its affiliates
shall terminate effective at the close of business on January 31, 2007
(“Termination Date”).
 
2.  Severance Pay.
 
a) Employer shall provide severance pay to Employee in an amount equal to the
greater of (i) four (4) weeks of pay; or (ii) two (2) weeks of pay for each year
of service up to a maximum of 26 weeks plus two weeks of severance for each year
of service after January 1, 2006 (“Severance Period”) as provided in the PMA
Capital Corporation and PMA Capital Insurance Company Severance Pay Plan (the
“Severance Plan”).
 
b) Based on the foregoing, Employer shall provide severance pay to Employee in
the sum of $124,384.61 less all applicable withholding taxes and other
deductions (“Severance Pay”). The Severance Pay shall be payable in a lump sum
within the next normal pay period following the Effective Date of this Agreement
as provided in paragraph 21, provided Employee signs and returns this Agreement
on or before March 17, 2007, and does not revoke the same as provided in
paragraph 21. Employee shall also receive an amount equal to Employee’s
non-vested account balance as of January 31, 2007, if any, under the PMA Capital
401 (k) Plan less all applicable withholding taxes.
 
c) If Employee dies before all amounts due Employee under this paragraph 2 have
been paid to Employee, then Employer will pay any remaining amounts due Employee
to Employee’s surviving spouse, or if there is no surviving spouse, to
Employee’s estate, in a lump sum within 90 calendar days after the date of
death.
 
 
1

--------------------------------------------------------------------------------


 
3.  Benefits. Except as otherwise set forth in sub-paragraphs a) through c)
below, all of Employee’s employee benefits, including, but not limited to,
health, welfare and disability benefits, shall terminate as of the Termination
Date.
 
a)  Employee’s Group Term Life Insurance, Dependent Child Life Insurance and
Spousal Life Insurance group coverages will terminate on the Termination Date.
Employee may convert all or part of these group coverages to non-group coverages
provided that Employee shall be responsible for the payment of all premiums
after the Termination Date.
 
b)  In the event Employee elects to continue health insurance coverage through
the Consolidated Omnibus Budget Reconciliation Act, as amended (“COBRA”), and
returns this executed Agreement, and further does not revoke this Agreement
within the revocation period, as provided under the Severance Plan, Employer
will, during the Severance Period (“Continuation Period”), continue to pay the
same monthly subsidy of the premiums for such insurance continuation as was
being paid by Employer prior to the Termination Date. Thereafter, Employee must
make timely premium payments under COBRA for such health insurance coverage in
order to maintain the health insurance at 102% of Employer’s cost of coverage.
Notwithstanding the foregoing, Employer has no obligation to pay the premiums
for such health insurance coverage in the event that Employee is eligible to
receive and/or obtain alternative health insurance coverage after the
Termination Date.
 
c)  The Continuation Period for payment of health insurance premiums under this
Agreement shall be deemed to run concurrently with the continuation period
federally mandated by COBRA (generally 18 months), or any other legally mandated
federal, state, or local coverage period for benefits provided to terminated
employees under the health care plan. The COBRA continuation period will be
deemed to commence on February 1, 2007, whether or not COBRA coverage is
actually elected at such time or deferred until the expiration of the
Continuation Period. Notwithstanding the foregoing, COBRA coverage will only be
available if Employee is eligible for COBRA coverage elected in the time and
manner prescribed, and Employee timely remits Employee’s payments of the
premiums, as required, for COBRA coverage.
 
d)  Nothing in this paragraph 3 will affect the Employee’s vested benefits, if
any, under PMA Capital Corporation’s qualified and non-qualified employee plans;
the existence, amount, and payment of such benefits shall be determined pursuant
to the applicable provisions of the applicable plans, which are described on the
Summary of Benefits, attached as Exhibit “B.”
 
4.  Vacation Pay. Payment for accrued unused, vacation days will be made as soon
as practicable after the Termination Date. Employees who participate in the Paid
Personal Time program will be reimbursed for any amounts paid for days not used.
Employee agrees that the amount of Severance Pay defined in paragraph 2(a) to
which the Employee would be eligible will be reduced by any amounts due from the
Employee for days used, but not fully paid for, under the Paid Personal Time
program.
 
5.  Unemployment Compensation. If Employee elects to file a claim for
unemployment compensation benefits and a determination is made in Employee’s
favor,
 
2

--------------------------------------------------------------------------------


Employer will not contest Employee’s eligibility. Employer will, upon request,
confirm the termination of Employee’s employment.
 
6.  Business Expenses. Employer agrees to reimburse Employee for normal,
pre-approved, business expenses incurred prior to the Termination Date; provided
that Employee submits appropriate and complete documentation that is
satisfactory to Employer to support Employee’s claim for such reimbursement and
requests such reimbursement upon acceptance of this Agreement. Employee warrants
that Employee has surrendered any and all credit cards issued to Employee
through Employer on or prior to the date hereof, and shall not incur any
additional expenses on behalf of Employer nor seek reimbursement therefore after
the date of this Agreement.
 
7.  Referrals of Employment. All referrals for verification of employment should
be directed solely to Andrew J. McGill, Vice President, PMA Insurance Group. In
keeping with Employer policy, no details relating to Employee’s past employment
with Employer beyond title, dates of employment and verification of annual
salary will be discussed with any potential employer.
 
8.  Agreements and Covenants. Employee agrees that:
 
a)  Employee has no claim to, nor will Employee seek or receive, any other money
or consideration from Employer or its parent, PMA Capital Corporation, its past
or present direct or indirect subsidiaries or its related corporations,
companies, or divisions (hereinafter collectively referred to as “Affiliates”)
except as provided in this Agreement.
 
b)  Employee will return to Employer on or before the Termination Date any
company property including, but not limited to, company-provided automobile,
cell telephones, identification cards, access cards, personal laptop computers,
company manuals, equipment, records and files, including any and all copies of
same, as well as electronic and paper records whether or not they are stored on
the Employer’s premises.
 
c)  Employee will not disclose or make known to anyone (other than in the good
faith performance of Employee’s services to Employer or its Affiliates before
the Termination Date) other than employees of Employer or its Affiliates, or use
for Employee’s benefit, or the benefit of any corporation, firm, entity or
person unrelated to Employer or its Affiliates any knowledge, information or
materials belonging to Employer or its Affiliates about their products,
services, know-how, customers, business plans or financial, marketing, pricing,
compensation and other proprietary matters (“Confidential Information”), whether
or not subject to trademark, copyright, trade secret or other protection, which
was made known to Employee (whether or not with the knowledge and permission of
Employer or its Affiliates, whether or not developed, devised or otherwise
created in whole or in part by the efforts of Employee and whether or not a
matter of public knowledge unless as a result of authorized disclosure) by
reason of Employee’s employment by Employer or its Affiliates. However, after
such Confidential Information has become public knowledge, Employee shall have
no further obligation under this paragraph regarding that publicly known
Confidential Information so long as Employee was in no manner responsible,
directly or indirectly, for permitting such Confidential Information to become
public knowledge without the consent of Employer or the applicable Affiliate.
 
 
3

--------------------------------------------------------------------------------


 
d)  Employee will not make any public or private statements or other utterances,
written or oral, or act in any manner that is intended to, or does in fact
disparage or damage the goodwill of the business of Employer or its Affiliates,
or the business or personal reputation of any of its directors, officers, agents
or employees, clients or suppliers.
 
e)  A violation on the part of the Employee of the covenants contained in
paragraphs (c) or (d) above will cause irreparable damage to Employer and its
Affiliates such that it is and will be impossible to estimate or determine the
damage that will be suffered by Employer or its Affiliates in the event of a
breach by the Employee of such covenants. Therefore, the Employee further agrees
that Employer shall be entitled, as a matter of course, to an injunction out of
any court of competent jurisdiction, restraining any further violation of such
covenant or covenants by the Employee. This right to an injunction shall be in
addition to all other rights and remedies afforded by law and under this
Agreement.
 
9.  Release. Employee, for him or her self, and Employee’s executors,
administrators, heirs and assigns:
 
a)  For and in consideration of the monies and benefits provided to Employee by
Employer, as more fully described in this Agreement, and for other good and
valuable consideration, Employee hereby fully waives, releases, and forever
discharges Employer, PMA Capital Insurance Company and PMA Re Management Company
and each and all of their past and present subsidiaries, parent and related
corporations, companies and divisions, and their past and present respective
officers, directors, shareholders, trustees, employees, attorneys, agents and
affiliates, and their predecessors, successors and assigns (hereinafter
collectively referred to as “Releasees”) of and from any and all rights, debts,
claims, actions, liabilities, agreements, damages, or causes of action
(hereinafter collectively referred to as “claims”), of whatsoever kind or
nature, whether in law or equity, whether known or unknown, that Employee ever
had or now has in any capacity, either individually, or as a director, officer,
representative, agent or employee of Releasees against any or all of the
Releasees, for, upon, or by reason of any cause, matter, thing or event
whatsoever occurring at any time up to and including the date Employee signs
this Agreement. Employee acknowledges and understands that the claims and rights
being released in this paragraph include, but are not limited to, all claims and
rights arising from or in connection with any agreement of any kind Employee may
have had with any of the Releasees, or in connection with Employee’s employment
or termination of employment, all claims and rights for wrongful discharge,
breach of contract, either express or implied, interference with contract,
emotional distress, back pay, front pay, benefits, fraud, misrepresentation,
defamation, claims and rights arising under the Civil Rights Acts of 1964 and
1991, as amended, (which prohibits the discrimination in employment based on
race, color, national origin, religion or sex), the Americans with Disabilities
Act (ADA), as amended (which prohibits discrimination in employment based on
disability), the Age Discrimination in Employment Act (ADEA), as amended (which
prohibits age discrimination in employment), Worker Adjustment and Retraining
Notification Act (WARN), the National Labor Relations Act, the Fair Labor
Standards Act, the Employee Retirement Income Act of 1974 (ERISA), as amended,
the Family and Medical Leave Act (FMLA), as amended, the Pennsylvania Wage and
Hour Laws, the Pennsylvania Wage Payment and Collection Law, the Pennsylvania
Human Relations Act, the Health Insurance
 
4

--------------------------------------------------------------------------------


 
Portability and Accountability Act (HIPPA), and any and all other claims or
rights whether arising under federal, state, or local law, rule, regulation,
constitution, ordinance or public policy. Employees agree that Employee will not
initiate any civil complaint or institute any civil lawsuit, or file any
arbitration against Releasees, or any one of them, based on the fact or
circumstance occurring up to and including the date of the execution by Employee
of this Agreement. This Release does not cover claims relating to the validity
or enforcement of this Agreement.
 
b)  Employee hereby agrees to waive any provisions of state or federal law that
explicitly or implicitly would prevent the application of this Agreement to
claims which Employee does not know of or expect to exist in Employee’s favor at
the time of executing this Agreement which, if known by Employee, would have
materially affected his decision to execute this Agreement. In addition,
Employee hereby agrees to waive any provisions of state or federal law which
might require a more detailed specification of the claims being released
pursuant to the provisions of this Agreement.
 
c) Notwithstanding anything to the contrary set forth herein, Employee does not
hereby release Employer from any obligation to indemnify Employee for
third-party claims to which he may be entitled in the future in accordance with
Employer’s Bylaws or pursuant to any insurance policies of the Employer covering
directors and officers of the Employer.
 
10.  No Lawsuits. Employee understands and acknowledges that Employer’s purpose
for entering into this Agreement is to avoid any civil litigation or filing of
arbitration by Employee. Therefore, in the event the Employee has filed or files
any civil complaint, institutes any civil lawsuit, or initiates or continues any
civil action whatsoever, for a claim that is being released under paragraph 9
(excepting only an action to compel compliance by Employer with this Agreement)
against any of the Releasees, the Employee shall pay back to Employer
Seventy-Five percent (75%) of all monies received or paid out under paragraphs 2
and 3(b), and any other thing of value received under this Agreement to that
date, with the maximum amount of interest allowed by law compounded annually,
and to pay Releasees their costs and attorney’s fees in such action. With
respect to the Employee’s obligations to the Releasees under paragraph 9, the
Releasees shall also have the right of set-off against any obligation to the
Employee whether or not under this Agreement. The provisions of this paragraph
10 shall be inapplicable in any matters regarding the ADEA.
 
11.  Cooperation. Employee agrees to cooperate fully with Employer, its legal
counsel and/or insurance carrier in the defense of any claim, suit, action,
charge, complaint or controversy arising out of the Employee’s employment or
area of responsibility (including depositions, hearings and judicial
proceedings, if necessary); provided that such cooperation does not interfere
with the Employee’s normal work hours with a subsequent employer and the
Employer reimburses Employee for reasonable out-of-pocket travel expenses
incurred by Employee in fulfilling his obligations under this paragraph 11. Such
cooperation includes, but is not limited to, meeting with Employer personnel
and/or its attorneys in order to prepare for any such deposition, hearing or
judicial proceeding. Employee acknowledges that Employee has advised Employer’s
legal counsel completely and candidly of all facts that Employee is personally
aware of that constitutes or might
 
 
5

--------------------------------------------------------------------------------


reasonably constitute violations of Employer’s ethical standards, legal or
regulatory obligations.
 
12.  No Contract of Employment. This Agreement does not create and is not
evidence of a contract of employment between Employee and Employer. Employee
understands, as does Employer, that the employment relationship has at all times
been one of employment-at-will, with either party having the right to terminate
the employment relationship at any time with or without cause. Such mutual right
of termination has been in full force and effect throughout the entire period of
Employee’s employment with Employer.
 
13.  Reemployment. If the Employee is rehired by the Employer or any of its
affiliates prior to the Employee’s receipt of his/her Severance Pay, all rights
to amounts payable under this Agreement and Release shall cease and this
Agreement and Release shall automatically terminate and be of no force or
effect.
 
14.  No Legal Liability. Employee agrees that the payments made and other
consideration received pursuant to this Agreement are not to be construed as an
admission of legal liability by Releasees or any one of them and that no person
or entity shall utilize this Agreement or the consideration received pursuant to
this Agreement as evidence of any admission of liability since Releasees
expressly deny liability. Employer is entering into this Agreement solely for
the purpose of effectuating a mutually satisfactory severance of Employee’s
employment.
 
15.  Confidential Agreement. Employee agrees that the terms of this Agreement
shall remain confidential and shall not be disclosed or publicized under any
circumstances to any other person or entity (other than appropriate governmental
officials, or Employee’s spouse, counsel and accountant) unless authorized, in
writing, by Employer or as otherwise ordered by a court of competent
jurisdiction or permitted by law.
 
16.  Severability. Should any clause of this Agreement be found to be in
violation of law, or ineffective or barred for any reason whatsoever, the
remainder of the Agreement shall continue in full force and effect; provided
however, that if any release, waiver or agreement set forth or referred to in
this Agreement, including, but not limited to, those set forth in paragraphs 8,
9 and 10, is declared to be invalid, illegal or unenforceable, in whole or in
part, Employer shall have the right to elect to consider its obligations under
this Agreement to be null and void as of the date of execution of this Agreement
and, in such case, any payments or benefits that had been afforded under this
Agreement shall be returned to Employer with the maximum amount of interest
permitted by law, compounded annually, except to the extent inconsistent with
the ADEA.
 
17.  Remedies Cumulative. The Employee agrees that the remedies under paragraphs
8, 10 and 16 shall not constitute or be construed to constitute liquidated
damages and shall not in any way cancel or impair any right or remedy at law or
equity which Employer may otherwise have.
 
18.  No Assignment. The rights and obligations conferred hereunder shall not be
subject to assignment without the prior consent of both Employee and Employer.
 
 
6

--------------------------------------------------------------------------------


 
19.  Exclusive Agreement. Employee affirms that the only consideration for the
signing of this Agreement is the terms stated herein and that no other
representations, promises or agreements of any kind have been made to Employee
by any person or entity whatsoever to cause Employee to sign this Agreement.
Employee and Employer affirm that this Agreement sets forth the entire agreement
between the parties with respect to the subject matter contained herein and
supersedes all prior or contemporaneous agreements or understandings between the
parties with respect to employment and/or the subject matter contained herein.
No alteration or other modification of this Agreement shall be effective unless
made in writing and signed by both parties.
 
20.  Acknowledgement. Employee acknowledges that Employee has read this
Agreement and that Employer has recommended and advised Employee to consult with
an attorney prior to executing this Agreement. Employee further acknowledges
that Employee has been given a period of forty-five (45) days within which to
consider this Agreement before executing it, and that if Employee does so before
the end of such period, Employee does so of Employee’s own free will and with
the full knowledge that Employee could have taken the full period. In the event
Employee desires to execute this Agreement prior to the end of the forty-five
(45) day period, Employee shall also execute and provide to the Employer an
endorsement as provided in Exhibit “A”. If Employee does not execute the
Agreement on or before March 17, 2007, the offer by Employer to enter into this
Agreement shall automatically be withdrawn, and this Agreement shall be deemed
null and void without any further action by Employer.
 
21.  Effective Date. This Agreement will not become effective or enforceable
until after seven (7) days after Employee executes it without revocation.
Employee may revoke this Agreement within the seven (7) day period by sending
written notice to Employer, Attention: Andrew J. McGill, Vice President, PMA
Insurance Group, but such notice must be received within that seven (7) day
period to be valid. If the Employee so revokes this Agreement, the offer of the
terms contained herein shall be automatically withdrawn, and this Agreement
shall be deemed null and void without any further action by Employer. If
revocation is not received within the seven (7) day period referred to above,
this Agreement will go into effect on the first business day immediately
following the expiration of that seven (7) day period (“Effective Date”).
 
22.  Affirmation. Employee affirms that (a) Employee has carefully read the
foregoing Agreement, (b) Employee fully understands the meaning, intent, and
consequences of this document, (c) Employee has signed the Agreement
voluntarily, knowingly and without any force and coercion, and (d) Employee
intends to be bound by the promises contained in this Agreement for the
consideration stated in the Agreement and (e) Employee agrees that the total
compensation provided under this Agreement and Release includes compensation and
consideration that is not required by the policies and procedures of Employer,
its past or present parent, direct and indirect subsidiaries or affiliates and
such compensation and consideration are not something to which Employee was or
is indisputably entitled, but is solely being provided to Employee in
consideration of Employee’s full, final and complete release of any and all
rights and claims under this Agreement and Release and Employee’s complete and
timely performance of all of the Employee’s obligations that are contained
within this Agreement and Release.
 
 
7

--------------------------------------------------------------------------------


 
23.  Withholding Taxes. All applicable federal, state and local withholding
taxes shall be withheld from the payments made to Employee under and in
connection with this Agreement.
 
24.  Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, and it shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.
 
25.  Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of the parties hereto shall bind and inure
to the benefit of their respective successors, heirs and assigns.
 
26.  Governing Law. This Agreement shall be interpreted and enforced pursuant to
the internal laws of the Commonwealth of Pennsylvania.
 
27.  Waiver. No term or provision of this Agreement may be changed, waived,
discharged, or terminated orally, but only by an instrument in writing signed by
all parties hereto.
 
28.  Notices. All notices or other communications hereunder shall be in writing
and addressed as follows:


To Employer:


PMA Capital Insurance Company and
PMA Re Management Company
380 Sentry Parkway
P.O. Box 3031
Blue Bell, PA 19422
Attention: Andrew J. McGill


To Employee:


Richard DeCoux
133 Sheldrake Drive
Paoli, PA 19031


or to such other addresses or persons as the parties, from time to time, may
furnish one another by notice given in accordance with this paragraph. All
notices or other communications addressed pursuant to this paragraph 27 and
sent: (i) via facsimile or personal delivery shall be effective when received;
and (ii) via first-class mail, postage pre-paid or overnight mail shall be
effective when properly deposited.

8

--------------------------------------------------------------------------------



TAKE THIS AGREEMENT AND RELEASE HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS
PROVISIONS BEFORE SIGNING IT: IT INCLUDES A
RELEASE OF KNOWN AND UNKNOWN CLAIMS.
 
BY SIGNING THIS AGREEMENT AND RELEASE, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS
AGREEMENT AND RELEASE, UNDERSTAND IT AND ARE VOLUNTARILY ENTERING INTO IT.
 
PLEASE RETAIN A COPY OF THIS AGREEMENT AND RELEASE FOR YOUR RECORDS.
 
AGREED TO AND ACCEPTED BY:
 
EMPLOYEE
 


/s/ Richard De Coux
Employee’s Signature


Richard De Coux
Employee’s Name (Print)   


February 1, 2007
Date
 


 


 
PMA Re MANAGEMENT COMPANY
 
By its: /s/ William E. Hitselberger 
Officer’s Signature
 
 William E. Hitselberger
Officer’s Name (Print)
 
 Sr. Vice President and CFO
Officer’s Title
 
 1/31/2007
Date
 
 
 
PMA CAPITAL INSURANCE COMPANY
 
By its: /s/ Vincent T. Donnelly 
Officer’s Signature
 
 Vincent T. Donnelly
Officer’s Name (Print)
 
 President and Chief Executive Officer
Officer’s Title
 
 1/31/2007
Date

 




9

--------------------------------------------------------------------------------



